department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not operated exclusively for an exempt_purpose described in sec_501 you have failed to establish that you engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 further you have failed to establish that you are not organized or operated for the benefit of private interests or that you do not otherwise operate for a substantial nonexempt purpose even if you had met the requirements of sec_501 we have determined that you would be a private_foundation under sec_509 because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree’ with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division date date uil legend m n d p t u v dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code ' based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below even assuming you could qualify for exemption under sec_501 we have determined that you are a private_foundation within the meaning of sec_509 facts m was incorporated on december _ int by d its sole incorporator since its incorporation d and his wife have operated m as its only officers and trustees a week after m’s incorporation an easement on a acre parcel of land in n was conveyed to m by p a limited_liability_company organized by d on the same day as he organized m d signed the easement deed on the parcel on behalf of both p and m as trustees of both ‘ unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended the code all regulatory references are to the regulations promulgated under the code roughly six months later on may acre parcel of land in n adjacent to the first parcel of land on which p granted an p conveyed a second easement to mona easement based on the copies of p’s forms noncash charitable_contributions the donee acknowledgment sections of which d on behalf of m the first easement was allegedly appraised at a value of dollar_figure and the second easement at an alleged value of dollar_figure by participating in these easement transactions in20 transactions as charitable_contributions m enabled p’s members to claim charitable_contribution deductions under sec_170 totaling nearly dollar_figure with the law firm that prepared p’s income_tax returns on which it claimed these charitable_contribution deductions and by substantiating the million over two years d was employed and20 m has represented that if the two parcels on which it holds easements are sold in the future d and his wife have an indirect interest of up to the properties m did not provide any further details about the nature of this indirect interest -_- percent in the proceeds of the sale of onmarch 20_ m applied for recognition of exemption under sec_501 by filing form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the articles of incorporation state the following purposes for which m is formed conservation purposes under sec_170 of the internal_revenue_code as amended from time to time or the corresponding section of any future federal tax code in addition for the purpose of charitable educational and scientific purposes m's application materials describe its activities as follows past present and plan njed activities are the same activity is to receive and hold conservation easements to preserve land in its natural state as near as possible from its incorporation to the present the only easements m has received are the two easements granted by p described above both easement deeds contain the following provisions e whereas grantor intend s that the conservation values of the property be preserved and maintained by the continuation of land use patterns including without limitation those related to farming ranching timber production hunting or fishing existing at the time of this grant that do not significantly impair or interfere with those values purpose it is the purpose of this easement to assure that the property will be retained forever predominantly in its natural scenic agricultural forested and or open space condition to prevent any use of the property that will significantly impair or interfere with the conservation of the values of the property e e e e e prohibited uses any activity on or use of the property inconsistent with the purpose of this easement is prohibited reserved rights without limiting the generality of the foregoing the following rights are expressly reserved a to reside on the property on the designated building envelope b to mutually agree with grantee his successors and assigns to designate additional building envelopes c to engage in any and all agricultural uses of the property in accordance with sound generally accepted agricultural practices d to engage in and permit other to engage in recreational uses of the property including without limitation hunting and fishing e any restriction on subsurface mining of minerals or restriction of right of the proprietor of a vein or lode to extract and remove his ore there from should same be found to penetrate or intersect the property access no right of access by the general_public to any portion of the property is conveyed by this easement extinguishment if circumstances arise in the future such as render the purpose of the easement impossible to accomplish the grantee is granted the right to terminate or extinguish this easement by conveying same to the grantor their successors and assigns m’s response to a letter from this office dated september _ indicates that the current parcels are being used the same as they were before the gifts - to cattle grazing on a limited and part time basis will be discontinue d it is anticipated in the future that even this permitted agricultural use in response to a letter from this office dated june m provided a number of specific items of information in response to a question regarding whether m performed a baseline study of the property subject_to the easement m responded that a baseline study was preferment prior to the gift of the current easement personnel with the v department of wildlife reviewed the property preserves the land in its natural state for wildlife habitat and prevent development thus m never clearly stated that a baseline study was performed nor did it provide the service with a description of a baseline study or an actual copy of such a study m also did not state the significance of or describe in any further detail any review by the v department of wildlife moreover m never described any particular conservation value or ecological significance of the raw land that easements preserved in its natural state the land received was raw land and the conservation_easement in response to a question as to how m monitors the easement m responded as follows currently we have contacts in the area that periodically inspect the property to make sure the easement is being complied with these are people from the general_public who are interested in maintaining the property in its natural state in addition we require the donors on an annual basis to provide us with a statement that the restrictions are not being violated currently with only one property to inspect the fund has the ability to monitor the easement restrictions either by local contacts and or by the trustees in addition landowners for the property that adjoins the conservation_easement property have also agreed to monitor the property for any violations of the easement restrictions future easements taken will require a contribution s to be made that will be placed in separate fund for purpose of monitoring easements m did provide any further detail about who these contacts in the area and neighboring landowners are nor did it provide any information about how they would monitor the land or about what background or expertise they possess to credibly judge the scientific ecological condition or merits of the property in aletter dated september we asked m to explain its officers’ ie d and his wife’s backgrounds and expertise in the area of conservation m responded in essence that d is a licensed attorney cpa and real_estate broker his wife was formerly licensed as a securities broker m did not explain how these backgrounds relate at all to conservation nor did it provide any other information about d and his wife’s backgrounds or expertise that would suggest they can credibly process evaluate or inspect easement property in question of that same letter we asked m to explain whether and how the easement wildlife uses the property year round property was used as a wildlife refuge and m responded as follows the forms that m has submitted indicate revenue not including the value of the easements contributed by p expenses and non-easement end-of-the-year assets as follows revenue other than contributed easements expenses non-easement end-of-the year assets the main purpose of conservation easements is to preserve parcels in their natural state as near as possible the easement will prevent development of the property in to high density living area revenue other than contributed easements expenses non-easement end-of-the year assets easements contributed by p expenses and non-easement end-of-the-year assets as follows the form_1023 that m submitted indicates revenue not included the value of the m categorized its expenses on the forms as legal and accounting fees dollar_figure dollar_figure n a dollar_figure dollar_figure dollar_figure a i a a p n i a i p i a p n b i a h n m categorized its expenses on the form_1023 as fundraising expenses m originally applied to be classified as a private_foundation after this office pointed out that private_foundations are not eligible to receive deductible contributions described in sec_170 m amended its form_1023 to apply for classification as a public charity described in sec_509 and sec_170 or sec_509 m claims the two easement contributions both donated by p are grounds for satisfying the sections’ public support tests law a conservation as a charitable purpose sec_501 provides exemption from federal_income_tax for organizations that are organized and operated exclusively for educational scientific charitable or other exempt purposes an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish one or more exempt purposes and if not more than an insubstantial amount of its activities further nonexempt purposes sec_1_501_c_3_-1 the service has long recognized that environmental conservation for the benefit of the public can constitute a charitable purpose under sec_501 in revrul_67_292 1967_2_cb_184 for example the service held that an organization formed for the purpose of purchasing and maintaining a large tract of forest land to be reserved as a sanctuary for wild birds and animals and to be open to the public for educational_purposes qualifies as exempt under sec_501 in revrul_70_186 1970_1_cb_129 the service concluded that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features furthered a charitable purpose in revrul_76_204 1976_1_cb_152 the service considered an organization formed by scientists conservationists and other community representatives for the purpose of preserving the environment it accomplished this purpose by acquiring and maintaining ecologically significant undeveloped land such as swamps marshes forests wilderness tracts and other natural areas the organization worked closely with federal state and local governmental agencies to identify ecologically significant land the organization accomplished its conservation_purpose by either maintaining the land itself or through a transfer to a governmental agency the service concluded that the organization was enhancing the accomplishment of an express national policy of conserving the nation's unique natural_resources and in this sense was advancing education and science and benefiting the public in a manner that the law regards as charitable_organization that owned farmland and restricted its use to farming or other uses the organization deemed ecologically suitable but which did not operate for the purpose of preserving ecologically significant land and did not otherwise establish that its self-imposed restriction on in revrul_78_384 1978_2_cb_174 however exemption was denied a nonprofit the land resulted in any direct or significant public benefit in 73_tc_650 the tax_court considered a_trust that operated a model farm as a demonstration conservation project the farm tested experimental farming methods soil restoration techniques and developed new strains of crops it also made the results of its work available to area farmers the court noted that the organization's goal was to test and demonstrate the restoration of overcultivated exhausted land to a working ecological balance and that for this reason it was essential to the organization's purpose that the land be generally representative of the surrounding farmland id pincite based on these specific facts the court concluded that the trust furthered scientific and educational_purposes within the meaning of sec_501 and thus found it unnecessary to determine whether the trust also furthered charitable conservation purposes d pincite sec_170 allows charitable deductions for conservation easements but only if they are made to a qualified_organization exclusively for conservation purposes the term qualified_organization means either a governmental_unit described in c a publicly supported charity described in sec_170 a sec_501 organization that meets the requirements of sec_509 or a sec_501 organization that meets the requirements of sec_509 and that is controlled by any of the other three aforementioned types of qualified_organization sec_170 thus a private_foundation that does not meet the requirements of sec_170 sec_509 or sec_509 cannot be a qualified_organization as a result transfers of conservation easements to such private_foundations cannot qualify for charitable_contribution deductions under sec_170 in addition sec_1_170a-14 provides that to be considered an eligible donee under this section an organization must be a qualified_organization have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions the term conservation purposes means the preservation of land areas for outdoor recreation by or the education of the general_public the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem the preservation of open space including farmland and forest land where such preservation is clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or the preservation of a historically important land area or a certified_historic_structure i for the scenic enjoyment of the general_public or ii pursuant to a sec_170 the legislative_history for the predecessor of sec_170 sec_170 illustrates that a charitable_organization could accept and maintain qualified conservation easements without risking its exempt status under sec_501 the house conference_report accompanying the tax reduction and simplification act of p l no a which amended former sec_170 explicitly links the conservation purposes in sec_170 to the exempt purposes under sec_501 it is intended that contribution of an easement or remainder_interest qualify for the deduction only if holding of the easement or in the case of a remainder_interest the property is related to the purpose or function constituting the donee’s purpose for exemption organizations such as nature conservancies environmental and historic trusts state and local governments etc and the donee is able to enforce its rights as holder of the easement or remainder_interest and protect the conservation purposes which the contribution is intended to advance h_r conf_rep no reprinted in u s c c a n the house conference_report demonstrates that congress expected the donees of conservation easements to conduct substantial conservation activities the expectation is consistent with the regulations under sec_501 which require an organization to actually engage primarily in activities that accomplish an exempt_purpose see sec_1_501_c_3_-1 see also 71_tc_661 e ven if there was no nonexempt purpose for the organization engage primarily in activities which accomplish one of the exempt purposes as noted above sec_1_170a-14 contemplates that an organization that receives conservation_easement contributions must have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions in addition it must actually b inurement and private benefit sec_501 and sec_1_501_c_3_-1 provide that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as an individual having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for the organization to establish that it is not operated see eg sec_170 allowing for conservation_easement contributions to organizations described in sec_170 h_r rep no reprinted in u s c c a n see a so cong rec big_number big_number date and cong rec big_number big_number date for the benefit of private individuals such as the creator or his family sec_1 c -1 d ii the tax_court in 92_tc_1053 provided a good working definition of private benefit that is inconsistent with exemption under sec_501 nonincidental benefits conferred on disinterested person that serve private interests the service recognizes that although small levels of private benefit are sometimes necessary private benefit must be qualitatively and quantitatively incidental applying the principle articulated by the supreme court in 326_us_279 that a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes it is clear that the presence of substantial private benefit will destroy an organization’s exemption regardless of other charitable purposes or activities as explained by the tax_court in 74_tc_531 affd 670_f2d_104 9th cir an organization that is closely-controlled by family members must clearly demonstrate that private interests will not be served and that net_earnings will not inure to the benefit of insiders the court in bubbling well church noted that the petitioner organization was completely dominated by one family--a father mother and son’--who were in a position to perpetuate th eir control of petitioner's operations and activities indefinitely because they composed and were the only voting members on its board_of directors in part due to this domination by one family the court could not conclude from the information in the administrative record that part of the net_earnings did not inure to the benefit of the controlling family or stated another way that petitioner was not operated for the family’s private benefit in reaching this conclusion the court noted while this domination of petitioner by the three family members alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 applying the principle set forth in bubbling well church the tax_court in ohio disability ass'n v comm’r tcmemo_2009_261 determined that the administrative record did not permit the court to conclude that no part of the net_earnings of the organization at issue would inure to the benefit of the one individual who was the organization’s sole director officer employee and member when the record did not demonstrate sufficient oversight to prevent the organization from being operated to benefit that individual or his legal and accounting practices c facilitating improper charitable deductions organizations that facilitate tax_avoidance schemes do not qualify for exemption under sec_501 as organizations described in sec_501 see church of world peace inc v commissioner t c memo affd 52_f3d_337 10th cir in church of world peace the church used its tax-exempt status to create a circular tax-avoidance scheme individuals made tax-deductible charitable donations to the church the church then returned the money to the individuals in the form of tax-free housing allowances and also reimbursed the individuals for church expenses that were in fact unrelated to church operations the church emphasized tax_advice in connection with this tax-avoidance scheme the tax_court held and the tenth circuit affirmed that the church did not comply with the requirements of sec_501 because by promoting a circular flow of funds from donors to the church and back to the donors and facilitating improper charitable_contribution deductions the church did not operate exclusively for exempt purposes enumerated in sec_501 analysis a m does not qualify for exemption under sec_501 because it failed to establish that it will engage in activities that accomplish charitable conservation purposes to establish that it operates exclusively for charitable conservation purposes under sec_501 an organization must do more than merely accept and hold easements for which donors are claiming charitable_contribution deductions under sec_170 the organization must establish that any accepted easements actually serve a conservation_purpose the organization must also operate as an effective steward to ensure that the easement continues to further a conservation_purpose the easement is a set of legal rights it can serve conservation purposes only if enforced where necessary the need for enforcement can be determined only through monitoring the extent of an organization's due diligence and monitoring activities combined with its capacity for and commitment to enforcement when necessary becomes highly significant in determining whether accepting and holding easements actually furthers a charitable conservation_purpose and thus whether an organization with the primary purpose of accepting and holding easements qualifies for exemption under sec_501 see sec_1_501_c_3_-1 noting that an organization qualifies for exemption under sec_501 only if one or more of such exempt purposes specified in sec_501 see also 71_tc_661 cf sec_1 170a- c to be an eligible donee of a conservation_easement an organization must have a commitment to protect the conservation purposes of the donation and the resources to enforce the restrictions h conf rept pincite noting congressional intent that the donee of charitable conservation easements have the capacity to enforce the easements it engages primarily in activities which accomplish evaluate monitor and enforce the conservation easements it receives and thus has failed to establish that it qualifies for exemption under sec_501 for one m’s processing of the easements has been inadequate to ensure that they serve a charitable conservation_purpose m has failed to demonstrate that it can and will actually make any credible efforts to in response to the question of the service as to whether a baseline study of the easement property it received had been performed by a qualified expert to determine and record the scientific ecological merit of the easement or recreational or educational benefit of the property m responded that a baseline study was a preferment prior to the gift of the current easement personnel with the v department of wildlife reviewed the property we interpret this response to mean that m did not perform a baseline study on the easements additionally m did not state the significance of any review by the v department of wildlife or present any of its findings m has also failed to establish that any of its own officers trustees or employees whether d and his wife or others have backgrounds or expertise in botany biology ecological sciences or other fields that would enable them to credibly process or evaluate the property thus m has failed to establish that its evaluation of the easements it has received has been - sufficient to ensure these easements further charitable conservation purposes m has also failed to establish that it adequately monitors the property to enforce the easements m a corporation organized under the law of t and located in u apparently where d resides accepted as its first two conservation easements property located in v which is some distance from where d and his wife live monitoring property from such a geographic distance clearly presents significant practical challenges in explaining how it will monitor the property notwithstanding the geographic distance m has stated only that it uses contacts in the area to periodically inspect the property that adjoining landowners have also agreed to inspect the property and that it asks the donor on an annual basis to provide a statement that the restrictions are not being violated this response is insufficient m has not provided any reports or other documents evidencing that such monitoring has ever occurred moreover m has not identified who any of these alleged contacts or adjoining landowners are nor has it provided any information regarding how these parties are conducting or will conduct inspections or whether such persons have the background or expertise to judge the scientific ecological condition or merits of the property or have any particular commitment or incentive to perform a thorough examination indeed the interests of the adjoining landowners whose own property might increase in value if development were to occur may be inconsistent with the conservation purposes for the two easements the interests of the donor are even more likely to be inconsistent with the conservation purposes rendering its mere statement that the terms of the easement have not been violated of little to no evidentiary value and even if m’s own trustees and officers ie d and his wife could overcome the significant geographic barriers to inspecting the property m has not shown that they have backgrounds or expertise that would enable them to credibly conduct such inspections nor has he represented that m will recruit employees trustees or officers with such capabilities furthermore the simple fact that m failed to perform a baseline study of the property will render subsequent monitoring very difficult if not impossible because any inspector would not know the benchmark for the property against which to gauge whether ecological conditions are stable improving or declining we also note that m does not have sufficient resources to fund effective monitoring or and enforcement efforts reporting just dollar_figure never having reported more than dollar_figure it has submitted the expenses that m has reported also evidence a complete lack of monitoring or enforcement efforts the highest level of expenditures shown on the forms submitted by mwas dollar_figure in non-easement cash assets at the endof in cash at the end of any year reported on the forms ___ and all of which was spent on legal and accounting fees m did not explain how it can sufficiently monitor and enforce the conservation easements despite its obvious lack of financial capacity to do so thus m has failed to establish that its monitoring and enforcement of easements has been or will be sufficient to ensure these easements will further charitable conservation purposes in addition m is readily distinguishable from conservation organizations that have been found to further charitable or other exempt purposes for instance unlike the organizations in revrul_67_292 or revrul_70_186 m will not open up the land it is allegedly conserving to general_public use unlike the organization in revrul_76_204 m does not claim that the property it alleges to preserve has any ecological significance moreover m was not formed by scientists or conservationists and does not work closely with federal state and local governmental agencies to identify ecologically significant land unlike the model farm considered in dumaine farms m does not conduct experiments or operate a demonstration project with scientific or educational value rather m most resembles the organization described in revrul_78_384 which failed to qualify as exempt under sec_501 because it preserved land that lacked any distinctive ecological significance and failed to establish that its restrictions on the land resulted in any direct or significant public benefit moreover m has failed to establish that the easements it has accepted will serve any charitable conservation_purpose recognized by congress in sec_170 these easements do not preserve land areas for outdoor recreation by or the education of the general_public within the meaning of sec_170 especially since the easement deeds do not give any right of access by the general_public to any portion of the property see eg sec_1_170a-14 noting that the preservation of land areas for recreation or education will not meet the test of sec_170 unless the recreation or education is for the substantial and regular use of the general_public likewise the easements cannot qualify under sec_170 as m has provided no information indicating that the easements preserve an historically important land area or a certified_historic_structure m has also not demonstrated that the easements protect a relatively natural habitat of fish wildlife or plants or similar ecosystem within the meaning of sec_170 m’s form_1023 and subsequent communications failed to establish the existence of any significant habitat on the easement property such as habitat for endangered species an undeveloped coastal ecosystem or natural areas that are included in or contribute to the ecological viability of a local state or national park nature preserve wildlife refuge wilderness area or other similar conservation area see sec_1_170a-14 i - ii while given the opportunity several times to elaborate on how the property might serve as a wildlife refuge as described in sec_1_170a-14 m failed to provide any details as to the how the property might serve this purpose stating only that wildlife uses the property year round h iii under sec_170 the preservation of open space including farmland and forest land must yield a significant public benefit and must either be for the scenic enjoyment of the general_public or be pursuant to a clearly delineated federal state or local governmental conservation policy finally m failed to establish that it will preserve open space within the meaning of section m has not cited any federal state or local governmental in addition it has neither conservation policies that its conservation_easement help further described any special scenic characteristics of the property nor indicated that the general_public will have any physical or visual access to the property see generally sec_1 170a- d ii describing the factors that indicate a view is scenic and indicating that either visual or physical access to the scenic view is necessary indeed the fact that the easement deeds specifically provide that njo right of access by the general_public to any portion of the property is conveyed by this easement and that private access to the property is limited to a gravel access drive suggest an absence of any physical or visual access by the general_public in addition m has failed to identify any significant pubic benefit that will result from preservation of the easement property moreover because the easements m has received authorize m to extinguish the easement they contravene the apparent intent of congress that qualified conservation easements be granted in perpetuity see sec_170 in addition to failing to demonstrate that the easements it holds serve any conservation_purpose specifically enumerated in sec_170 m has also failed to present any other facts and circumstances that would support a conclusion that accepting and holding such easements further a charitable conservation_purpose or any other charitable educational scientific or other exempt_purpose described in sec_501 m has failed to demonstrate that it primarily engages in activities that accomplish charitable or other exempt purposes described in sec_501 thus m is not operated exclusively for exempt purposes within the meaning of sec_501 and sec_1_501_c_3_-1 and as such fails to qualify for exemption under sec_501 b mdoes not qualify for exemption under sec_501 because m failed to establish that it is operated for public purposes rather than for private purposes and because m furthered a substantial nonexempt purpose by facilitating improper charitable_contribution deductions d is m’s sole incorporator and he and his wife control and operate m as its only officers and trustees d also organized m’s sole donor p and was on both sides of the transaction in which p transferred the first and largest easement allegedly valued at nearly dollar_figure to m signing the deed of easement on behalf of both m and p he was also employed with the law firm that prepared p’s income_tax return at the time of both easement gifts -- gifts for which p’s members claimed charitable deductions totaling almost dollar_figure have an indirect interest of up to which the easements were granted as m's sole officers and trustees d and his wife can also have m extinguish the easements status bubbling well church t c pincite as it is rife with the potential for private_inurement and the conferral of private benefits on d and on p and p’s members p’s members benefitted from substantial charitable_contribution deductions as a result of the easement contributions this situation provides an obvious opportunity for abuse of the claimed tax-exempt -_- percent in the proceeds of the sale of the properties on in addition d and his wife which d and m facilitated by accepting the easements substantiating the contributions as required by sec_170 and by signing the donee acknowledgment on the forms without properly evaluating the easements’ conservation value moreover the easements violate the perpetuity requirement under sec_170 as they were not granted in perpetuity given m’s right to extinguish the easement m also signed the forms despite the fact that m was not a qualified_organization described in sec_170 because it does not and did not qualify as a public charity as described below in section c and did not have the capacity to commit to protecting the conservation_purpose of the donation and enforcing the easement restrictions sec_1 70a-14 c d also benefitted from facilitating these charitable deductions because p and p’s members in addition m and d’s failure to properly evaluate were clients of the law firm that employed d monitor and enforce the easements could quite easily result in p and p’s members who again were clients of d’s law firm obtaining the benefit of charitable deductions while nonetheless using the property in any manner they please worse if an opportunity to sell the easement property arises d has an incentive given his interest in the proceeds of the sale to allow p to sell the property at a higher price by exercising m’s right to extinguish the easements thereby benefiting both d and p and its members the easement also grants m the right to agree with p to designate additional building envelopes on the easement property providing further opportunity for m to confer private benefits on p the potential for private benefit and or inurement is greatly increased by the fact that m’s operations are dominated by only two related individuals d and his wife who have significant connections to m’s sole donor and the owner of the easement property p because m is dominated by just d and his wife and because of d’s connections to p m’s failure to disclose facts sufficient to show that its operations will serve public rather than private interests we have determined that m has failed to establish that is operated exclusively for exempt purposes and or that no part of m’s net_earnings will inure to the benefit of a private_shareholder_or_individual see bubbling well church t c pincite ohio disability ass'n tcmemo_2009_261 in addition to conferring private benefit on p and potentially d and d’s law firm m's signing the donee acknowledgment on p’s forms also furthered the nonexempt purpose of facilitating a tax_avoidance scheme by allowing improper charitable_contribution deductions see church of world peace inc t c memo as noted above m signed the donee acknowledgment on p’s forms without ever having properly evaluated the easements’ conservation value and despite the easements not having been granted in perpetuity given m's right to extinguish the easement as required under sec_170 in addition for a contribution of an easement to qualify as a deductible charitable_contribution under sec_170 the recipient of the easement must be a public charity rather than a private_foundation see sec_170 and must have a commitment to protect the conservation purposes of the donation and enforce the easement’s restrictions see sec_1 70a-14 c as discussed below in section c m never qualified as a public charity and consequently m was never a qualified_organization under sec_170 in addition m’s lack of resources dedicated to enforcing the easements makes clear that it never had a commitment to enforce their restrictions despite this lack of commitment and despite being a private_foundation d in his capacity as trustee of m signed the donee acknowledgement on p’s forms thereby in so doing m facilitated tax_avoidance by allowing improper charitable helping p and its members to claim improper charitable_contribution deductions totaling almost dollar_figure million contribution deductions a nonexempt purpose that was substantial given that receiving and holding the two easements has been m’s only activity since its incorporation therefore m is not operated exclusively for exempt purposes enumerated in sec_501 and as such does not qualify for exemption as an organization described in sec_501 see church of world peace inc t c memo accordingly m’s request for exemption under sec_501 is denied c m failed to qualify as a public charity and is therefore a private_foundation sec_509 provides that any organization described in sec_501 and not described in paragraph or of sec_509 is classified as a private_foundation chapter of the code contains several penalty excise_taxes that apply only to private_foundations as stated previously m originally filed its application as a private_foundation after the service pointed out that contributions to private_foundations are not deductible under sec_170 m amended its form_1023 seeking to a definitive ruling that it qualified as a public charity m claims the two easement contributions both from one donor p are grounds for satisfying the public support_test under sec_509 and sec_170 and or sec_509 financial information provided by m on its form_990 for20 and20 shows the following - indirect public support dollar_figure - direct public support dollar_figure indirect public support dollar_figure - direct public support dollar_figure --direct public support dollar_figure the indirect public support represents the two easements contributed by p discussed above thus p provided at least percent of m’s support from to sec_509 describes an organization described in sec_170 other than organizations described in sec_170 normally receive in clauses vii and viii a substantial part of their support from a governmental_unit or from direct or indirect_contributions from the general_public sec_1_170a-9 provides that for purposes of determining whether or not an organization is described in sec_170 contributions from a person other than a governmental_unit or a publicly supported charity is taken into account as support from the general_public only to the extent that the total amount of the contributions from that person over the relevant measurement_period does not exceed _ percent of the organization's total support over that period to qualify as a publicly supported charity described in sec_170 an organization must normally receive at least percent of its support from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources henceforth public support’ in addition to meeting other requirements sec_1_170a-9 sec_509 in part describes an organization that normally receives more than one- third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity that is not an unrelated_trade_or_business within the meaning of sec_513 from persons other than disqualified persons as defined in sec_4946 with respect to the organization sec_4946 provides that a disqualified_person includes a substantial_contributor to the organization and sec_4946 defines a substantial_contributor by cross-reference to sec_507 to include any person who contributed or bequeathed an aggregate amount of more than dollar_figure if such amount is more than _ percent of the total contributions and bequests received by the recipient organization before the close of the taxable_year in which the contribution or bequest is received from such person the financial information provided by m shows that from its incorporation in to it achieved a public support percentage for purposes of sec_170 of at best percent well below the - percent minimum required under sec_1_170a-9 because p is a substantial_contributor to and therefore a disqualified_person with respect to m p’s contributions are excluded altogether from the numerator of the public support calculation under sec_509 as a result m’s public support percentage under sec_509 from to is just dollar_figure percent obviously well below the 33' percent required accordingly m fails to meet the public support tests under both sec_170 and sec_509 as a result if m were determined to qualify for exemption under sec_501 it would be classified as a private_foundation under sec_509 and not as a public charity this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service richard mccray sr 3p5 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert choi director exempt_organizations rulings agreements enclosure notice
